*973OPINION OF THE COURT
Order affirmed, with costs, and question certified answered in the affirmative for so much of the reasons stated in the opinion by Justice Joseph P. Sullivan at the Appellate Division (104 AD2d 181) as holds that a liquidated damage provision in a construction contract is not vitiated by the owner’s own culpability in causing some of the delay, and that in the situation here present the owner is limited to recovery of the stipulated sum.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons and Titone. Taking no part: Judges Kaye and Alexander.